MERRITT, Chief Judge.
I concur in the result in this case, but I write separately to clarify the principle of law that I think compels this result.
In Bryant v. Yellen, 447 U.S. 352, 100 S.Ct. 2232, 65 L.Ed.2d 184 (1980), a federal statute governing the allocation of irrigation waters in the West was intended to benefit smaller farmers by restricting access to this water to farmers holding no more than 160 acres of land. Id. at 368 n. 19, 100 S.Ct. at 2241 n. 19. The U.S. government brought suit against a California irrigation agency to force its compliance with the federal statute; the district court found that the statute did not apply to certain lands in California, owned in parcels larger than 160 acres, which had vested rights to irrigation waters; and the U.S. government declined to appeal that decision. Nevertheless, the Supreme Court unanimously recognized the standing of a group of farmworkers to intervene and appeal the decision, against the California agen*694cy, despite the fact that the federal government, the source and enforcer of the statute, had withdrawn. Id. at 366-68, 100 S.Ct. at 2240-41.
In the instant ease, what is controlling is not that the State has withdrawn, but that the union contractors are not an intended target or beneficiary of the statute, nor do they allege any other sufficiently direct stake in the outcome of the litigation, nor do they claim or seem to represent apprentices or other such beneficiary. The fact that the statute could affect the competitive position of union contractors is not by itself sufficient to confer standing.
The court holds that “only the State of Michigan has the kind of direct stake in defending the provisions of its law necessary to confer standing to prosecute this appeal.” If the court means that, as between the State and NECA, only the State had sufficient stake to appeal, I agree. But to the extent that the court means that only a state has standing to litigate the validity of its own statute — that there can be no case or controversy if a state declines to defend its statute — I must disagree. There clearly is no constitutional rule that only a state can defend its own statute, and any number of famous cases demonstrate that two private parties are fully entitled to litigate the constitutionality or other validity of state statutes. See, e.g., Martin v. Hunter’s Lessee, 14 U.S. (1 Wheat.) 304, 4 L.Ed. 97 (1816); Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 6 L.Ed. 23 (1824); Charles River Bridge v. Warren Bridge, 36 U.S. (11 Pet.) 420, 9 L.Ed. 773 (1837); West Coast Hotel v. Parrish, 300 U.S. 379, 57 S.Ct. 578, 81 L.Ed. 703 (1937); Mullane v. Central Hanover Bank & Trust, 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950). But, of course, each such party must have standing, a sufficient personal stake in the outcome of the controversy.
I would underscore this point by quoting from the Supreme Court’s decision in Diamond v. Charles, 476 U.S. 54, 106 S.Ct. 1697, 90 L.Ed.2d 48 (1986), on which the court’s opinion relies. Justice Blackmun writes that “Because a private party whose own conduct is neither implicated nor threatened by a criminal statute has no judicially cognizable interest in the statute’s defense, we dismiss the appeal for want of jurisdiction.” 476 U.S. at 56, 106 S.Ct. at 1700 (emphasis added). In that case, Dr. Diamond did not have standing because his own interests were not sufficiently implicated by the abortion statute. Here, NECA does not have standing to bring this appeal simply because its interests are not sufficiently affected by the Michigan statute. I do not read Diamond to establish the rule that no private party intervenor can have standing to pursue an appeal that an original state party declines to bring, and to the extent that this court establishes such a rule in this Circuit, I must disagree.